--------------------------------------------------------------------------------

Exhibit 10.13

 

Health Discovery Corporation  2 East Bryan Street, Suite 1500 Savannah, Georgia
31401 

                                                                                     
January 31, 2013


Stephen D. Barnhill, M.D.


Re: Termination of Consulting Agreement


Dear Steve:


The purpose of this letter is to notify you that effective January 31, 2013 (the
“Termination Date”) Health Discovery Corporation (the “Company”) has terminated
the Consulting Agreement dated October 21, 2012 by and between Stephen D.
Barnhill, M.D. and Associates, LLC and the Company (“Agreement”) for cause.


As you are aware, the Agreement was entered into for the purpose of an orderly
transition of management duties, assistance with special projects, and the
successful completion and commercialization of the Retinalyze partnership with
Doctors Optimal. The following is a non-exhaustive list of ways in which your
performance under the Agreement has not complied with commercially reasonable
performance standards or the terms of the Agreement:
 
 
1.
Retinalyze. You have failed to roll-out the project effectively, thereby
delaying the progression of profitability for the Company. You have failed to
take initiative, to provide continuous leadership to the project or to set and
enforce appropriate performance standards, task lists and deadlines.

 
 
2.
Other Projects. You have failed to carry out tasks for special projects assigned
by John Norris, J.D., MBA and Herbert Fritsche, Ph.D. You have failed to prepare
and submit certain project status summaries or progress reports in sufficient
detail for Drs. Norris and Fritsche to properly manage your work or maximize the
value of your services to the Company.

 
 
3.
Time Sheets.  You have not completed time sheets indicating the tasks performed
and progress made, as well as hours you have expended in providing services to
the Company.

 
 
4.
Expenses.  You have not properly sought advance approval from the Company for
expenses or submitted timely expense reports for charges that require
reimbursement.

 
Additionally, it was made clear by letter dated January 7, 2013 (the “Initial
Termination Letter”), in which the Company exercised its 120 day termination
right pursuant to the terms of the Agreement, that you must correct your
performance failures and take certain other measures in order to continue to
receive payment under the Agreement. In particular, the Company required you to
submit your time sheets for previous work and summaries of services for ongoing
work for approval and certification by the Company or the Company’s designee.
You were notified that failure to correct your performance and non-compliance
with the certification of hours would result in immediate termination of the
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Accordingly, you are hereby notified that the Agreement has been terminated as
of the Termination Date. Should you have any questions or comments regarding
this notice, feel free to contact me.
 
Sincerely,
 
/s/ John A. Norris, J.D., M.B.A.
Chief Executive Officer
 
cc: Dr. Joseph McKenzie
Dr. Herbert Fritsche
Mr. Sumio Takeichi
Daniel B. Nunn, Jr., Esq.
 
 